DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                                               Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.         Claims 1-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
         Regarding claim 1, it appears the claim being incomplete for omitting an essential step, such as a step showing an inter-operational relationship between a quadrature demodulator and a controller. For example, claim 2 defines the modified frequency of the electric field is within a linear frequency range of the quadrature demodulator, however in claim 1 does not show linking between the controller and the quadrature demodulator.
        “A system for detecting and analyzing a change in a body, comprising:
         an electric field generator configured to generate an electric field that associates with the body;
          an external sensor device that sends information to the electric field generator, configured to detect a physical change in the body in the electric field, wherein the physical change causes a frequency change of the electric field;
           a quadrature demodulator that receives the electric field from the electric field generator, configured to detect the frequency change of the electric field generated by the electric field generator and to produce a detected response; and
            a controller, coupled to the electric field generator, configured to receive the detected response from the quadrature demodulator, output a frequency control signal to the electric field generator, and to modify the frequency of the electric field”.
      Claim 1-18 are also rejected as they inherit the deficiencies in claim 1.

Double Patenting 
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.       Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10631752, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 16/058,821 and prior US. Pat. 10631752 can be compared as:
Instant Application 16/058,821
US. Pat. 10631752
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 17



6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
              Kanazawa (U.S Pub. 20040250192) discloses a quadrature modulator which receives a pair of carrier signals having phases perpendicular to one another, and I and Q signals, and which outputs a modulating signal, a quadrature error based on a phase difference between the pair of carrier signals is detected. In a state that the signal levels of the I and Q signals are each made to be zero, a pair of dc voltages for causing that the modulating signal outputted from the quadrature modulator is made to be a predetermined reference level, are each added to the I and Q signals. In a state that pairs of dc voltages are each changed and sequentially added to the I and Q signals, plural combinations of pairs of dc voltages for causing that a signal level of the modulating signal is made to be the predetermined reference level, are retrieved, and the quadrature error is calculated from simultaneous equations in which respective values of the retrieved plural combinations of pairs of dc voltages, the signal level of the modulating signal, and a quadrature error of the carrier signals are variables (see specification for more details).
             van Berkel (U.S Pat. No. 20030021078) discloses an object sensing system, comprising: (I) a first electric field sensing transmission electrode; (ii) an electric field sensing reception electrode; (iii) a driving circuit for driving the first electric field sensing transmission electrode so as to generate a first electric field (see specification for more details).
             Kim (U.S Pub. 20180210582) discloses an apparatus for tracking input positions via Electric Field Communication (EFC) are provided. The apparatus includes a plurality of receiving electrodes for EFC and a receiver unit. The receiving electrodes detect strengths of input electric fields. The receiver unit compares the strengths of the input electric fields with each other and generates position information regarding the input electric fields (see specification for more details).
Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/24/2021